STATE OF LOUISIANA
     COURT OF APPEAL, FIRST CIRCUIT
STATE OF LOUISIANA                              NO. 2022 KW 0015

VERSUS

TONY JOSEPH TABOR                                 MARCH 14, 2022



In Re:    Tony Joseph Tabor, applying for supervisory writs, 32°d
          Judicial District Court, Parish of Terrebonne, Nos.
          447,948 & 476,610.


BEFORE:   GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.

     WRIT DENIED.

                                    JMG
                                    GH
                                    WRC




COURT OF APPEAL,    FIRST CIRCUIT



     DEPUTY CLE K OF COURT
          FOR THE COURT